DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 3/14/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 7, 11-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US PGPub. 2014/0183501.

 	Regarding claim 1, Kim teaches a display device (100A, fig. 1A) [0036] comprising:  	a first base (110A, fig. 1A) [0036];  	a pixel electrode (151A, fig. 1A) [0041] on the first base (110);  	a pixel defining layer (117A, fig. 1A) [0057] having an opening (fig. 1A; hereinafter called 117A’) that at least partially exposes the pixel electrode (151A);  	a light emitting layer (152A, fig. 1A) [0040] on the pixel electrode (151A);  	an auxiliary electrode (162A, fig. 1A) [0051] at a same layer (on the same layer 114A and on the same level) as the pixel electrode (151A);  	a partition wall (180A, fig. 1A) [0037] on the auxiliary electrode (162A) and at least partially exposing a (top) side surface of the auxiliary electrode (162A);  	an organic layer (182A, fig. 1A) [0058] on the partition wall (146); and  	a common electrode (157A, fig. 1) [0042] continuously arranged on the light 
    PNG
    media_image1.png
    752
    1430
    media_image1.png
    Greyscale
                                                         Examiner’s Fig. 1(162AT, examiner’s fig. 2; 162AT made of reflective metal [0053]) on the auxiliary electrode (162A) and a second metal layer (161A comprising metallic elements Tin and Indium in indium tin oxide, [0051], [0006]) on the first metal layer (162AT); 	 an organic layer (182A, fig. 1A) [0058] on the conductive partition wall (180A +162AT+161A); and  	a common electrode (157A, fig. 1) [0042] continuously arranged on the light emitting layer (152A)  and the organic layer (182A), wherein an end portion (see examiner’s fig. 2) of the second metal layer (161A) protrudes further than an end portion (see examiner’s fig. 2) of an upper surface of the first metal layer (162AT), and  	wherein the common electrode (157A) contacts (indirectly contacts) a side surface of the first metal layer (162AT) (Kim et al., fig. 1a). 
    PNG
    media_image2.png
    750
    1432
    media_image2.png
    Greyscale

                                                      Examiner’s Fig. 2 	Regarding claim 16, Kim teaches the display device of claim 15, wherein the auxiliary electrode (162A) is electrically connected [0047] to the common electrode (157A) (Kim et al., fig. 1A, [0047]).  	Regarding claim 17, Kim teaches the display device of claim 15, wherein a lower surface of the first metal layer (162AT) contacts (indirectly contacts) auxiliary electrode (162A), and the upper surface of the first metal layer (162AT) contacts (directly contacts) the second metal layer (161A) (Kim et al., fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2014/0183501 as applied to claim 1 above, and further in view of Nam et al. US PGPub. 2017/0186831.
Regarding claim 4, Kim does not teach the display device of claim 1, further comprising a compensation electrode electrically connected to the auxiliary electrode (162A). 	However, Nam teaches a display device (fig. 1) [0022] comprising a compensation electrode (164, fig. 1) [0041],[0038] electrically connected to the auxiliary electrode (166, fig. 1) [0038] (Nam et al., fig. 1). 	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2014/0183501 as applied to claim 1 above, and further in view of Ji et al., US PGPub. 2018/0180772. 	Regarding claim 8, Kim does not teach wherein the display device of claim 1, wherein the partition wall (180A) and the pixel defining layer (117A) comprise a same material.  	However, Ji teaches a display device (fig. 1) comprising a partition wall (600, fig. 1) [0069] and a pixel defining layer (160, fig. 1) [0069], wherein the partition wall (600)  and the pixel defining layer (160) comprise a same material [0069] (Ji et al., fig. 1, [0069]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the materials of the partition wall and the pixel defining layers of Kim such that there are the same material as taught by Ji because partitions and pixel defining layers of the same material are well-known in the art and such material/structure is art recognized and suitable for the intended purpose of improving the production efficiency and cost since using the same material will prevent using different masks and different steps (see MPEP 2144.07). 	Regarding claim 9, Kim in view of Ji does not teach the display device of claim 8, wherein the partition wall (600) and the pixel defining layer (160) comprise SiNx, SiOx, or SiON but Ji teaches wherein a portion of the partition wall is made of SiNx, SiOx (Ji et al., [0069]). 	Since Ji teaches that the a partition wall (600, fig. 1) [0069] and a pixel defining layer (160, fig. 1) [0069] can comprise the same material [0069], then at the time before 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2014/0183501 as applied to claim 1 above, and further in view of Lin et al. US PGPub. 2020/0343315. 	Regarding claim 14, Kim does not teach the display device of claim 1, further comprising a wavelength conversion pattern and a light transmission pattern on the common electrode (157A), and wherein the wavelength conversion pattern or the light transmission pattern overlaps the opening of the pixel defining layer (117A) in a thickness direction.  	However, Lin teaches a display device (100, fig. 2) [0031] comprising a wavelength conversion pattern (172, fig. 2) [0038] and a light transmission pattern (pattern 190 overlapping with SP3 with no conversion unit 172 present, fig. 2) [0049] on the common electrode (134a, fig. 2) [0035], and wherein the wavelength conversion pattern (172) or the light transmission pattern overlaps the opening of the pixel defining .


Allowable Subject Matter
Claims  18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device wherein “a width of the lower surface of the first metal layer in a first direction is greater than a width of the upper surface of the first metal layer in the first direction” as recited in claim 18 and in combination with the rest of the limitations of claims 15 and 17; and  	a display device wherein “a thickness of the first metal layer in a third direction is greater than a thickness of the second metal layer in the third direction” as recited in claim 19 and in combination with the rest of the limitations of claims 15 and 17. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892